Honoratle T. 16.Tr$~$le
First Assistant
State Superintendent of Public Instruction
Austin, Texas

Dear Sir:

                                     Opinion No. O-4146
                                     Re: Execution of lnrrrsntsof rural
                                          high sahool distriots.

          We have received your letter of recent date in which you ask
the opinion of this department whether the trustees of a rural high
sahool district may authorize someone, other than the president and
secretary of the board, to sign the sohool narrants by filing rith the
depository bank this authorization in writing. You also ask whether the
depository bank would assume any liability upon payment of lrarr.anta
                                                                    so
drana.

         Articles 2922-i and 2922-j, Revised Civil Statutes, read
respectively *e followsr

         "All funds of every nature to which a rnral~high sohool
   district may be entitled shall be paid out on warrants issued
   by the secretary and signed by the secretary and president of
   the board of trustees and approved by the oounty superintend-
   ent of public instruotion. The board of aohool trustees shaIl
   select its om president and.seoretery, eaoh of whom shall be
   B member of the Board. The Secretary shall keep e owplete
   itemized acaount of all receipts and disbursements in a well-
   bound book owned and paid for by the distriot, and his ac-
   counts shall be approved by the county superintendent and hy
   the county board of sohool trustees at the end of each soho-
   lastic year. No sohool funds shall be allotted or appor-
   tioned and paid to any rural high school distriot for the fol-
   loting year thereafter until this report is subnitted to and
   approved by the county superintendent and the oounty board of
   school trustees."

          “All funds belonging to a rural high sahool district
    shall be deposited in the county depository and disbursed
    in the same manner as other funds are disbursed from such
    depository under the depository law in so far as same are
    applicable."
Honorable T. M. Trimble, Page 2              O-4146



          Thus, we see that the warrant is to be issued by the secretary,
signed by the secretary and president, and approved by the county super-
intendent. 'thesecretary is charged with the duty of keeping a c~plete
itemized account of all receipts and disbursements.

           In Texas Jurisprudence, Volume 37 at page 976, it is said:

          ‘Wlmn the school funds have been turned OvBr to and acoepted
    by the depository he beacnnesliable for their safekeepingproper
    disburserwnt and return in so far as they have not been expended.'

And at pages 966, 969 and 970 of the ssme volume appears:

         "Powers of boards and officers ever funds belonging to
   school districts, and the manner in which those powers shall
   be exercised are prescribed hy statute, end the course pre-
   scribed by law must be followed to the exclusion of all other
   methods . . . .

          "And any authority given to boards and officers to
    draw sn school funds is governed and limited by the provi-
    sions of the general statute. Vouahers and warrants also
    should be approved .ssprovided by law."

          We believe that Article 2922-i. in providing that the secretary
shall issue the warrant and that it shall be signed by the president and
the secretary, requires more than if the statute had merely provided that
the president and secretary approve the warrant. Of course, they must
determine that the charge is proper before the warrant is issued. Then
the statute specifically requires that it be signed by the president and
the secretary. t4b are of the opinion that this duty may aot be delegated.

          You are, therefore, advised that the trustees of a rural high
school district have no power or authority to authorize someone other than
the president and secretary of the board to sign the school warrants. It
is the responsibility of the depository to determine that the warrant6
have been properly executed and approved.

                                               Yours very truly

                                             ATTORNEY GENEBAL OF TEXAS



                                             By s/George W. Sparks
                                                       George W. Sparks
GWS:Udvm                                                      Assistant

APPROVED NOV. 26, 1941 s/Grover Sellers FIRST ASSISTANT -4TTORNEYGBRERAI~~   '
Approved Opinion CccncitteeBy BXY Chsimen